      Case 2:20-cv-00587-GJF-SMV Document 17 Filed 10/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


COWBOYS FOR TRUMP, LLC,
KARYN K. GRIFFIN, form LLC
member Cowboys for Trump and in her
individual capacity, COUY GRIFFIN
as an LLC Member and in his individual
capacity,

               Plaintiffs,

v.                                                    Case No: 2:20-cv-00587-GJF/SMV

MAGGIE TOULOUSE OLIVER, in her
official capacity as Secretary of State of
New Mexico,

               Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th of October 2020, Plaintiff’s Rule 26(a)(1) Initial

Disclosures, along with a copy of this Certificate of Service, were served on Plaintiff, Maggie

Toulouse Oliver, c/o Neil Bell and Amye Green, via e-mails (nbell@nmag.gov and

agreen@nmag.gov).

       I further certify that the foregoing document was filed via CM/ECF, which caused all

counsel of record to be served by electronic means.



                                                         Respectfully submitted,

                                                          By: /s/ Jordy L. Stern
                                                              Jordy L. Stern
                                                               Colin L. Hunter
                                                               1905 Wyoming Blvd. NE
                                                               Albuquerque, NM 87112
                                                               Tel: (505) 275-3200
                                                                Fax: (505) 275-3837

                                                 1
Case 2:20-cv-00587-GJF-SMV Document 17 Filed 10/15/20 Page 2 of 2




                                           info@theblf.com


                                      Counsel for Plaintiff Cowboys For
                                      Trump, LLC




                                2
